DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior Art
D1: 	US2003/0134171 to Sarkar et al., cited by the Applicant.
D2: 	KR1020170052816 to Kim et al. where references herein are to the English language translation thereof.
D3: 	Henny J.M. Bouwmeester, Dense ceramic membranes for methane conversion, Catalysis Today, Volume 82, Issues 1–4, 2003, pages 141-150.
D4: 	US2016/0051941 to Li et al. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 recites “without exposing one or more the spacers” rendering the claim indefinite because it is not clear what the spacers are not exposed to. Clarification of the claim language is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-9, 11, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2.

	Regarding Claim 1, D1 discloses D1 discloses a method of making a gas producer (“a gas producer” is interpreted to require a structure that is capable of functioning as a gas producer, such as the SOFC of D1 which is capable of generating hydrogen) comprising providing a first tubular electrode (abstract, coating support with an inner electrode layer); coating the inner or outer surface of the first tubular electrode with an electrolyte material (abstract coating the inner electrode layer with an electrolyte layer); coating the electrolyte material with a second electrode material (abstract, coating the electrolyte with an outer electrode layer)
	D1 is silent with respect to sintering the second electrode material using electromagnetic radiation to form a second tubular electrode.  
	D2 teaches sintering a component for a SOFC using electromagnetic radiation, providing the benefit of rapid sintering and reduced sintering time, thus reducing manufacturing time and cost for the SOFC (p. 5-6). Sintering may be achieved in milliseconds by use of intense pulsed light sintering, with extreme short-wave white light emitted from a xenon lamp (abstract, p. 9).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified D1 to comprise sintering the second electrode material using electromagnetic radiation to form a second tubular electrode, such as by using the pulsed electromagnetic rapid sintering process taught 
	Regarding Claim 2, while D1 is silent with respect to sintering the first tubular electrode and the electrolyte with electromagnetic radiation, it would have been obvious to one of ordinary skill in the art to have modified D1 to sinter the first tubular electrode and electrolyte with electromagnetic radiation in view of D2. The motivation for doing so would have been to reduce sintering time as taught by D2.  
	Regarding Claim 3, D1 further discloses reducing the second tubular electrode or reducing the first tubular electrode or both (¶ [0054] reducing the NiO electrode).
	Regarding Claim 4, D1 further discloses wherein the first tubular electrode or the second tubular electrode comprises nickel and zirconia or ceria (¶[0049]). Ni or NiO and a material selected from the group consisting of YSZ, CGO, SDC, SSZ, LSGM, and combinations thereof.  
	Regarding Claim 5, D1 further discloses wherein the second tubular electrode comprises nickel or copper and zirconia or ceria (¶[0049]) which anticipates the claimed doped or undoped ceria and a material selected from the group consisting of Cu, CuO, Cu20, Ag, Ag20, Au, Au20, Au203, Pt, Pd, Ru, Rh, stainless steel, and combinations thereof.  
	Regarding Claim 6, D1 further discloses wherein the electrolyte material comprises doped ceria (¶ [050] the electrolyte may comprise Gd doped ceria).
	Regarding Claim 7, D1 further discloses wherein coating comprises dip coating (Claims 24-26, ¶[0033]) or spraying (¶ [0033]) as claimed.
Claim 8, modifying D1 in view of D2 as asserted above results in the claimed invention wherein the electromagnetic radiation comprises UV light or microwave light as taught by D2 (D2 at p. 9 last paragraph).
	Regarding Claim 9, modifying D1 in view of D2 as asserted above results in the claimed invention wherein the electromagnetic radiation is provided by a xenon lamp as taught by D2 (p. 9).  
	Regarding Claim 11, D1 further discloses wherein the first tubular electrode or the second tubular electrode is formed from particulates and not from liquid precursors (¶ [0050], slurry of electrode particles).  
	Regarding Claim 19, D1 further discloses the method of claim 1, wherein providing the first tubular electrode comprises extruding an electrode material (¶ [0038] extruded metal support tube, see also [0072]).  One of ordinary skill in the art would consider the porous metal support tube to be part of the inner electrode and thus be an extruded “electrode material” as claimed. 
	Alternatively, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have provided the first tubular electrode by extruding an electrode material as extrusion is a well-known method of forming tubular electrodes and the Office takes official notice of this fact. The motivation for forming the tubular electrode using extrusion would have been to use a well-known material processing technique that offers low cost and high throughput as is known in the art.
	Regarding Claim 20, D1 further discloses wherein providing the first tubular electrode comprises providing a tubular substrate and coating the inner or outer surface [0072] extruded metal tube coated with additional electrode material).  
	Regarding Claim 21, D1 illustrates the claimed configuration at Figure 7(b) wherein the first tubular electrode has a cross section orthogonal to an axis of the tubular electrode, which cross section has a length and a width, wherein the length is at least 2 times the width.  

    PNG
    media_image1.png
    332
    695
    media_image1.png
    Greyscale

Figure 7 of D1 including tubular fuel cells 10 having an inner tubular anode and a support matrix 24 of the same material as cathode and serves to increase the effective surface area of the cathode. See also D1 at ¶ [0055].
	Furthermore, it would have been obvious to one of ordinary skill in the art to have selected the first tubular electrode has a cross section orthogonal to an axis of the tubular electrode, which cross section has a length and a width, wherein the length is at least 2 times the width as claimed and similar to the configuration illustrated by Figure 7(b) where the length of the air electrode support matrix 24 is substantially greater than the width of the cross section of the support matrix air electrode 24 (see also ¶ [0055]). The motivation for utilizing the claimed configuration would have been to merely utilize a workable range of cross sectional width and length consistent with the invention of D1.
Claim 22, D1 further discloses the method of claim 1, wherein the first electrode or the second electrode comprises a catalyst (¶ [0057], may comprise catalyst).  
Claim 10 is are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2, further in view of D3.

	Regarding Claim 10, D1 and D2 are relied upon as above and D1 further discloses the gas producer comprises no interconnect (Fig. 7).
	D1 however is silent with respect to the electrolyte being electronically conducting and wherein the gas producer comprises no interconnect.  
	D3 discloses a gas producer comprising mixed oxygen ionic and electronic conducting perovskite oxide electrolytes (abstract, introduction section) which may be used in many different industrial processes including methane conversion processes achieving excellent conversion levels and CO selectivity in syngas production (introduction section).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified D1 to comprise a mixed oxygen ionic and electronic conducting perovskite oxide ceramic electrolyte as taught by D3, thus resulting in the claimed invention wherein the gas producer comprises no interconnect. The motivation for doing so would have been to employ the electrochemical cell of D1 as a gas producer that is useful in methane conversion and syngas production as taught by D3.


Claims 1 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over D4 in view of D2.

	Regarding Claim 1, D4 discloses a method of making a gas producer (abstract, ¶ [0177]-[0178] SOFC and SOEC each capable of use as a gas producer) comprising providing a first tubular electrode (¶ [0031] tubular configuration, ¶ [0058] tubular electrode support coated by first electrode for SOFC or SOEC); coating the inner or outer surface of the first tubular electrode with an electrolyte material (¶ [0176]-[0177] first electrode coated by electrolyte); coating the electrolyte material with a second electrode material (¶[0177]-[0178]).
	D4 is silent with respect to sintering the second electrode material using electromagnetic radiation to form a second tubular electrode.  
	D2 teaches sintering a component for a SOFC using electromagnetic radiation, providing the benefit of rapid sintering and reduced sintering time, thus reducing manufacturing time and cost for the SOFC (p. 5-6). Sintering may be achieved in milliseconds by use of intense pulsed light sintering, with extreme short-wave white light emitted from a xenon lamp (abstract, p. 9).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified D4 to comprise sintering the second electrode material using electromagnetic radiation to form a second tubular electrode, such as by using the pulsed electromagnetic rapid sintering process taught by D2. The motivation for doing so would have been to reduce sintering time as taught by D2.
	Regarding Claim 12, D4 further discloses wherein providing the first tubular electrode comprises placing two or more supports on a substrate (Fig. 1b, mold 3 
	Regarding Claim 13, D4 further discloses the method of claim 12 further comprising scraping the top surface of the additional electrode material (¶[0035] and Fig. 1b, step 6, removing “skin layer” prior to lifting off the mesh and demoulding and sintering) without exposing one or more the spacers.  
	While D4 does not expressly state the term “scraping”, D4 states the skin layer may be removed (¶[0128]) and may be polished (¶ [0209] and [0215]) in the removal of the skin layer where polishing comprises the mechanism of “scraping” as claimed.
	Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have understood that the skin layer could be removed by any suitable method, including for example scraping and polishing away the skin layer prior to removal of the mesh spacer without exposing one or more spacers.
	Regarding Claim 14, D4 further discloses method of claim 12 further comprising allowing the electrode material to go through phase inversion (Fig. 1b, step 5 phase inversion).  
	Regarding Claim 15, D4 further discloses the method of claim 14 further comprising allowing the electrode material to dry after phase inversion (¶ [0054] drying may be conducted following phase inversion).  
Claim 16, D4 further discloses the method of claim 15 further comprising removing the one or more spacers (Fig. 1b, removing mesh 2 after skin layer is removed).  
	Regarding Claim 17, D4 further discloses the method of claim 16 further comprising sintering the electrode material in a furnace to form the first tubular electrode (¶[0035], ¶[0121] and [0199] exemplify sintering in a furnace of the first layer which may be a tubular electrode).  
	Regarding Claim 18, modifying D4 in view of D2 as asserted above results in the claimed invention wherein the method of claim 16 further comprises sintering the electrode material using electromagnetic radiation to form the first tubular electrode.  The motivation for doing so would have been to decrease processing time and costs as taught by D2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729